NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DIANE GAIL MURPHY,                           )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D14-2061
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 29, 2015.

Appeal from the Circuit Court for Polk
County; Roger A. Alcott, Judge.

Howard L. Dimmig, II, Public Defender, and
Tosha Cohen, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


CASANUEVA, Judge.

              Based upon our independent review pursuant to Anders v. California, 386
U.S. 738 (1967), we affirm Diane Gail Murphy's judgment and sentence without further

comment. However, we remand with directions to correct a scrivener's error which

appears in both the judgment and the order of probation. Ms. Murphy was charged

with, entered a plea to, and was sentenced for felony petit theft (two or more prior
convictions for theft). See § 812.014(3)(c), Fla. Stat. (2013). The judgment and order

of probation, however, reflect that Ms. Murphy entered a plea to grand theft of property

over $300, but less than $20,000. See § 812.014(2)(c). Accordingly, we remand for

correction of these errors.

              Affirmed and remanded with directions.




KHOUZAM and CRENSHAW, JJ., Concur.




                                          -2-